DETAILED ACTION
	This is a Notice of Allowance for application 16/303,745. Receipt of the amendments and arguments filed on 04/23/2021 is acknowledged, where such amendments and arguments are entered.
Claims 20-24 and 26-37 are pending
Claims 1-19, 25, and 38 are cancelled.
Claims 20-24 and 26-37 are examined.

Terminal Disclaimer
The terminal disclaimer filed on 04/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,914,066 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 20-24 and 26-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Grossman (U.S. Patent 3,266,210) discloses a curtain wall assembly comprising of mullion #22 and transom #62 profiles which are configured to be assembled such that the transoms extend horizontally between vertical mullions and are to be rotated into attachment with the mullions. Seals #92 and #94 are used to attach a panel #95 to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635